Filed 04/23/20                                    Case 20-22156                                                  Doc 16

          1      3
                 YOUNG & LAZZARINI
          2
                 KENRICK YOUNG (CSB #236032)
          3      NICHOLAS LAZZARINI (CSB #259247)
                 770 L Street, Suite 950
          4      Sacramento, California 95814-7717
          5      916.929.6865 (tel)
                 916.471.0377 (fax)
          6      info@kenrickyoung.com
          7
                 Attorneys for Creditor Kenny Kwong, an individual
          8
                                    UNITED STATES BANKRUPTCY COURT
          9
                                     EASTERN DISTRICT OF CALIFORNIA
         10
         11      In re:                                    )    Case No. 20-22156
         12                                                )
                                                           )    Chapter 11
         13
                                                           )
         14                                                )    DCN: KWY-002
         15                                                )
                                                           )    PROOF OF SERVICE
         16
                 EURISKO DEVELOPMENT LLC,                  )
         17                                                )    Date: May 12, 2020
         18                                                )    Time: 2:00 p.m.
                                                           )    Place: United States Bankruptcy Court
         19
                                                           )           501 I Street, 6th Floor, Crtrm. 32
         20                                                )           Sacramento, CA 95814
         21                                                )    Hon. Christopher D. Jaime
                                                           )
         22
                              Debtor.                      )
         23                                                )
         24                                                )
                                                           )
         25
                                                           )
         26
         27
         28
                 PROOF OF SERVICE OF MOTION FOR                                              YOUNG & LAZZARINI
                                                                                           770 L STREET, SUITE 950
                 IN REM RELIEF FROM STAY                                               SACRAMENTO, CA 95814-7717
                                                               -1 -                                   916.929.6865
Filed 04/23/20                                    Case 20-22156                                                  Doc 16

          1                                      PROOF OF SERVICE
          2             I am a resident of the State of California, over the age of eighteen years, and
                 not a party to the within action. My business address is 770 L Street, Ste 950,
          3      Sacramento, CA 95814. On the date set forth below, I served the within
          4      document(s):

          5                1. NOTICE OF MOTION FOR “IN REM” RELIEF FROM
                              AUTOMATIC STAY
          6
                           2. MOTION FOR “IN REM” RELIEF FROM AUTOMATIC STAY
          7                3. MEMORANDUM OF POINTS AND AUTHORITIES IN
          8                   SUPPORT OF MOTION FOR “IN REM” RELIEF FROM
          9                   AUTOMATIC STAY
                           4. DECLARATION OF KEVIN TERRY IN SUPPORT OF MOTION
         10
                              FOR “IN REM” RELIEF FROM AUTOMATIC STAY
         11                5. INDEX OF EXHIBITS IN SUPPORT OF MOTION FOR “IN
         12                   REM” RELIEF FROM AUTOMATIC STAY
                           6. REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION
         13
                              FOR “IN REM” RELIEF FROM AUTOMATIC STAY
         14                7. MOTION FOR RELIEF FROM STAY SUMMARY SHEET
         15
                              BY FAX: by transmitting via facsimile the document(s) listed above to
         16            ¨      the fax number(s) set forth below on this date before 5:00 p.m.
         17                   BY HAND: by personally delivering the document(s) listed above to
                       ¨      the person(s) at the address(es) set forth below.
         18
                              BY MAIL: by placing the document(s) listed above in a sealed
         19           !       envelope with postage thereon fully prepaid, in the United States mail
                              at Sacramento, California addressed as set forth below.
         20
                              BY OVERNIGHT MAIL: by causing document(s) to be picked up by
         21            ¨      an overnight delivery service company for delivery to the addressee(s)
                              on the next business day.
         22
         23            ¨      BY PERSONAL DELIVERY: by causing personal delivery by
                                           of the document(s) listed above to the person(s) at the
         24                   address(es) set forth below.
         25
                       1. United States Trustee, Office of the U.S. Trustee, Attn: Justin C.
         26               Valencia, 2500 Tulare Street, Suite 1401, Fresno, CA 93721 (also by e-
         27               mail: justin.c.valencia@usdoj.gov).
         28
                 PROOF OF SERVICE OF MOTION FOR                                              YOUNG & LAZZARINI
                                                                                           770 L STREET, SUITE 950
                 IN REM RELIEF FROM STAY                                               SACRAMENTO, CA 95814-7717
                                                             -2 -                                     916.929.6865
Filed 04/23/20                                    Case 20-22156                                               Doc 16

          1            2. Rosalind L. Smith, 4517 Sierra View Way, Fair Oaks, CA 95628 (co-
          2               debtor)
                       3. Duane Wellhoefer, Agent for Service of Process for Premier Money
          3
                          Source (by email at duane@premiermoneysource.com) (First DOT holder)
          4               (FCI was erroneously identified as the First DOT holder but it is only the
          5               servicing agent for Premier Money Source, the correct First DOT holder)
                       4. Andre Scott, Agent of Service of Process for Eurisko Development LLC,
          6
                          4517 Sierra Way, Fair Oaks, CA 95628 (co-borrower)
          7            5. 20 LARGEST UNSECURED CREDITORS
          8         Carlos Flooring                        Cutting Edge General Contracting
          9         15 Poncetta Drive, Suite #210          650 Del Verdi Circle #8
                    Daly City, CA 94015                    Sacramento, CA 95833
         10
         11             I am readily familiar with the firm's practice of collection and processing
         12      correspondence for mailing. Under that practice it would be deposited with the U.S.
                 Postal Service on that same day with postage thereon fully prepaid in the ordinary
         13
                 course of business. I am aware that on motion of the party served, service is
         14      presumed invalid if postal cancellation date or postage meter date is more than one
         15      day after date of deposit for mailing in affidavit.
         16
         17            I declare under penalty of perjury under the laws of the United States of
         18      America that the above is true and correct.

         19            Executed on April 23, 2020 at Sacramento, California.
         20
         21
                                                        /s/ Kenrick Young
         22
                                                                     KENRICK YOUNG
         23
         24
         25
         26
         27
         28
                 PROOF OF SERVICE OF MOTION FOR                                           YOUNG & LAZZARINI
                                                                                        770 L STREET, SUITE 950
                 IN REM RELIEF FROM STAY                                            SACRAMENTO, CA 95814-7717
                                                            -3 -                                   916.929.6865
